Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 1 of 6      PageID #: 5162




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail: gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101-01 LEK
                                       )
                  Plaintiff,           )   UNITED STATES’S SUPPLEMENTAL
                                       )   BRIEF IN RESPONSE TO THE
    vs.                                )   DEFENDANT’S TENTH MOTION FOR
                                       )   ORDER TO SHOW CAUSE; EXHIBIT
ANTHONY T. WILLIAMS, (1)               )   A; CERTIFICATE OF SERVICE
                                       )
                  Defendant.           )
                                       )
                                       )

    UNITED STATES’S SUPPLEMENTAL BRIEF IN RESPONSE TO THE
     DEFENDANT’S TENTH MOTION FOR ORDER TO SHOW CAUSE

      Pursuant to the Order of this Court, dated September 30, 2019, the

government respectfully submits this supplemental brief in response to Defendant

Anthony T. Williams’s Tenth Motion for Order to Show Cause (10th OSC Motion
Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 2 of 6        PageID #: 5162




or Motion). ECF No. 597. To address the Court’s concerns, the Federal Detention

Center, Honolulu (FDC) will permit the defendant to bring certain note taking

materials to the attorney visitation room while he reviews the hard drives produced

to him on August 5, 2019. Declaration of Kyle G. Olsen (Olsen Decl.) ¶¶ 4-5.

   I.      The Defendant Has Access To All Discovery To Date
           Within His Housing Unit, Along With Note Taking Materials

        The government has complied with its discovery obligations and the Court’s

orders. The defendant’s allegation that “the undersigned can’t takes notes as the

undersigned peruse [sic] through the discovery” is incorrect. 10th OSC Motion

Exh. A at 3.

        On August 5, 2019, the government produced to the defendants 21 DVDs of

discovery, which contained the results of warranted searches of certain electronic

devices that the FBI had seized from the defendants. Government’s Notice of

Compliance with Order Exh. A at ¶ 8 (Declaration of Counsel in Support of Notice

of Compliance with Order ¶ 8) (ECF No. 537-1). Defendant Anthony Williams

received these 21 DVDs within his housing unit, and an FDC employee verified

that all the discovery files on these DVDs can be opened on the e-discovery

terminal in his housing unit, or have been produced to Williams in hard copy.

United States’s Response to the Defendant’s Tenth Motion for Order to Show

Cause (U.S. Resp. 10th OSC Motion) Exh. B (Declaration of Spencer Pae ¶ 15).

Williams has access to writing materials in his housing unit. Olsen Decl. ¶¶ 4-5.

                                         2
Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 3 of 6          PageID #: 5162




   II.      The FDC Will Permit The Defendant Access To Note-Taking Materials
            In The Attorney Visitation Rooms In The Future; The Defendant Has
            Not Been Prejudiced By Any Note-Taking Material Restriction To Date

         As the Court is aware, the government has also produced to the defendant

hard drives that contain the forensic images that the FBI created in order to

facilitate their warranted searches of the seized electronic devices. These drives

can only be plugged into a computer at the attorney visitation rooms, and the

defendant has not been permitted to have writing materials with him in these

rooms. U.S. Resp. 10th OSC Motion Exh. B (Pae Decl. ¶¶ 19-21), Exh. C. To

address the Court’s concerns regarding the defendant’s ability to prepare for trial,

the FDC will permit the defendant access to note taking materials at the attorney

visitation rooms. Olsen Decl. ¶¶ 4-5.

         We note that the defendant has not been prejudiced by the FDC’s restriction

against note taking materials in the attorney visitation rooms to date, and that this

new accommodation to permit note taking materials in the attorney visitation

rooms may not be necessary. The government copied forensic images of the

defendants’ seized devices onto three hard drives, which it had initially provided to

all defendants, and defendant Anthony Williams through his standby counsel, on

January 23, 2019. The purpose of this production was to permit the defendants to

conduct their own affirmative investigations of the devices; the forensic images

contained on the three hard drives are not readable to a layperson using a standard


                                           3
Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 4 of 6         PageID #: 5162




personal computer, but instead require specialized expertise and assistance to

process and review. U.S. Resp. 10th OSC Motion 8; see also, July 30, 2019 Order

at 3, ECF No. 535.

       Consistent with the Court’s July 30, 2019 Order, the government provided

these hard drives to the defendant directly at the FDC. As noted previously,

however, the defendant is not able to search the forensic images on the hard drives,

even in the FDC attorney visitation rooms, without the assistance of a forensic

expert with specialized software. As represented by the defendant’s standby

counsel, the defendant has retained such a forensic expert, but had not received any

work product as of the September 30, 2019 hearing.

      It is not clear what work product the defendant expects to receive from his

retained expert. If the work product is presented on paper or DVDs, it may be

appropriate to bring to the housing unit, if it is otherwise consistent with FDC

policies, where the defendant already has access to note taking materials. If the

work product cannot be brought into the housing unit, but is otherwise appropriate

for viewing in the attorney visitation rooms, the defendant will now have access to

specified note-taking material there. As of the date of the September 30, 2019

hearing, however, the defendant has not been prejudiced by the FDC’s restriction

against note taking materials in the attorney visitation rooms because he had not

received any material from his retained expert.


                                          4
Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 5 of 6         PageID #: 5162




                                 CONCLUSION

      The government respectfully reiterates its request that the defendant’s 10th

OSC Motion be denied in its entirety.

      DATED: October 4, 2019, at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         5
Case 1:17-cr-00101-LEK Document 600 Filed 10/04/19 Page 6 of 6         PageID #: 5162




                           CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following by the method

indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      awaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

      DATED: October 4, 2019, at Honolulu, Hawaii.


                                              /s/ Dawn Aihara
                                              U.S. Attorney’s Office
                                              District of Hawaii
